Citation Nr: 0905183	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  98-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, as 
secondary to herbicide exposure.

2.  Entitlement to service connection for headaches, as 
secondary to herbicide exposure.

3.  Entitlement to service connection for a sleep disorder, 
as secondary to herbicide exposure.

4.  Entitlement to service connection for fibromyalgia with 
musculoskeletal pain, as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 1998 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied service connection for headaches, 
sleep disorder, fibromyalgia (with musculoskeletal pain), and 
for a skin rash, all claimed secondary to exposure to 
herbicides.

An RO hearing was scheduled in October 2000 but the Veteran 
failed to appear; thus his request for a hearing was deemed 
withdrawn.  In June 2003, the Board reopened a claim for 
service connection for a skin disorder and remanded it to the 
RO for additional development.  In May 2006, the Board again 
remanded the case.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam during the Vietnam 
era and was not otherwise exposed to Agent Orange during 
active military service.  

2.  There is no competent evidence tending to link skin 
disorders, headaches, fibromyalgia, or sleep disorder to 
active military service. 


CONCLUSION OF LAW

Neither a skin disorder, a headache disorder, fibromyalgia, 
nor a sleep disorder was incurred in or aggravated by active 
military service, nor may any of these be presumed to have 
been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the required notice was sent to the Veteran in 
May 2006.  Thereafter, the RO issued a supplemental statement 
of the case in April 2007. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
and private medical reports.  The claimant was afforded a VA 
Agent Orange medical examination in November 1995.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Disabilities Claimed Due to Agent 
Orange

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed until 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by STRs, or for which the 
Veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

Service in Vietnam includes service in the waters offshore, 
or service in other locations if [emphasis added] the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313 (2008).  

VA regulations contain further provisions for a presumption 
of service connection for certain cancers for those exposed 
to herbicides during active service.  See 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e) (2008).  The 
specified diseases for which presumptive service connection 
is available are: chloracne and other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and certain soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (2008).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
Veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The claims of entitlement to service connection for several 
disabilities claimed due to exposure to an herbicide agent 
raise the question of whether the Veteran was actually 
exposed to such chemicals during active service.  As set 
forth above, VA regulations presume such exposure if the 
Veteran served on land in Vietnam during the requisite time 
frame.  

The Veteran's active naval service aboard a Navy vessel 
during the requisite time frame is well-documented; however, 
there is no documentation of service in Vietnam.  In Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit 
reversed the Veterans Court, holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  Thus, 
the Federal Circuit held that a service member must have been 
present on the landmass or on an inland waterway of Vietnam 
in order to benefit from VA's presumption of exposure to 
Agent Orange.  

There is no Vietnam Service Medal or other award that 
suggests service on land in Vietnam.  Finally, although the 
Veteran has claimed up to three years of exposure to Agent 
Orange during Naval service, he has not asserted that he was 
ever present for duty or visitation on land in Vietnam or on 
an inland waterway.  

None of the claimed diseases, save for sarcoma, are among the 
statutorily enumerated diseases, set forth above, for which 
presumptive service connection is available for Veterans 
exposed to herbicide agents during active service.  Thus, 
save for sarcoma, the only remaining avenue for service 
connection in this case is "direct service connection" as 
stressed by the Federal Circuit Court of Appeals (Fed. Cir.) 
in Combee, supra.  

With respect to direct service connection for skin disorders, 
headaches, fibromyalgia, and sleep disorder, competent 
medical evidence tending to associate these with Agent Orange 
has been submitted.  In July 1998, a VA physician indicated:

       To whom it may concern:  This 50 yo WM 
[year-old white male] has multiple problems that 
are related to Agent Orange exposure including 
diffuse muscle and joint pain, headache, 
lethargy, easy fatigability, and depression.  He 
also has a sleep disturbance for many years.  He 
is being evaluated for agent orange exposure."  

Other similar medical opinions are also of record.  The 
reason that these medical opinions carry no weight is that 
although they do relate the claimed disorders to Agent 
Orange, the evidence fails to reflect that the Veteran was 
ever exposed to Agent Orange or other herbicide during active 
military service.  

With respect to the claim for service connection for sarcoma 
(claimed as a skin disorder), a May 1999 VA clinical record 
mentions a history of a "back sarcoma in 1979."  However, 
no such document noting any sarcoma was ever located.  In any 
event, assuming arguendo that a sarcoma did arise in 1979, 
presumptive service connection for sarcoma does not follow 
because the claim still lacks evidence of service in Vietnam 
or other evidence of exposure to Agent Orange.  Moreover, a 
chronic disease (malignant tumor) was not shown within a year 
of discharge, which precludes presumptive service connection 
for chronic disease, and no medical professional has related 
a sarcoma directly to active service.  Thus, all avenues for 
service connection are precluded.  While diagnoses of various 
skin disorders such as rash and folliculitis have been 
offered, and diagnoses of migraines, fibromyalgia, and sleep 
disorder have also been offered, there is no medical evidence 
tending to link these diseases with active military service.

To the extent that the Veteran contends that any claimed 
disability is directly related to active military service, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  In this case, no medical professional has 
opined that any claimed disability actually began during, or 
is otherwise related to, active military service.  Thus, the 
Veteran's contentions, while credible, carry no probative 
weight.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claims.  Because 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for each claimed disability is therefore denied.  


ORDER

Service connection for a skin disorder, as secondary to 
herbicide exposure is denied.

Service connection for headaches, as secondary to herbicide 
exposure is denied.

Service connection for a sleep disorder, as secondary to 
herbicide exposure is denied.

Service connection for fibromyalgia with musculoskeletal 
pain, as secondary to herbicide exposure is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


